DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/25/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 07-13, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the claims have overcome the 112b rejection set forth in the non-Final Office Action previously mailed on 12/28/2020.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…arranging the stay, to which an air bag is attached in such a manner as to cover the dynamic damper, inside the skin material; 
injecting a foamable synthetic resin raw material into the skin material to foam-mold the injected foamable synthetic resin raw material integrally with the stay; and 
taking out the air bag from the headrest after foam formation and solidification of the foamable synthetic resin raw material, or perforating a hole in the air bag and removing air therefrom after foam formation and solidification of the foamable synthetic resin raw material.”

The closest prior art of record, Okubo (US 2015/0159721 A1), discloses a method of manufacturing a headrest (4 in Figures 1-2, 8) including a stay (frame 12), that is foam-molded integrally with the stay inside a skin material and that has a hollow portion (case 17 implicitly forms a hollow portion therein during foam molding) therein, and a dynamic damper (as interpreted as weight 15 and elastic portion 16) that is attached to the stay and that is disposed in the hollow portion in such a manner as not to abut on the cushion material (as shown in Figure 5, case 17 prevents damper from direct contact with the cushion material).  However, Okubo neither teaches nor suggests an air bag is attached to the stay so as to cover the dynamic damper.
Another reference, McDowell (US 5,858,295), is referenced for teaching a method of molding a part having a hollow region (Figures 3-4).  An inflatable core member (26) is filled with a fluid and placed inside a cavity of a mold (25 in Figures 3A-3D).  A flowable material (48) is injected therein around the inflatable core member (Figure 3B).  After the object is formed, the inflatable core member is deflated and removed from the object and mold (Figure 3D).
	Applicant argues, see Pages 10-11, it would be improper to apply McDowell to cure the deficiencies of Okubo; specifically, that Okubo is directed to a stay without a hollow portion surrounding the damper; Examiner agrees.  Okubo discloses the damper is surround by a case (17 in Figures 1-2), which separates the damper from the cushion material as opposed to a hollow region.  The case therein suppresses unnecessary vibrational effects by isolating the 
Claim 2 is allowable for requiring:
“…arranging the stay, to which an air bag is attached in such a manner as to cover the dynamic damper, inside the skin material; and 
injecting a foamable synthetic resin raw material into the skin material to foam-mold the injected foamable synthetic resin raw material integrally with the stay, such that the air bag breaks and air is removed therefrom in a course of foam formation and solidification by heat generated at a time of foam formation and solidification of the foamable synthetic resin raw material.”
Meaning the injection and forming of the resin within the mold causes the air bag surround the damper to break and/or deflate created the hollow region around the damper.
As discussed above, the prior art neither teaches nor suggests an air bag is attached to the stay so as to cover the dynamic damper.  Hence, claim 2 is allowable for the same reasoning considered above.
Claim 3 is allowable for requiring:
“…arranging the stay so that the attached dynamic damper is surrounded by the skin material, wherein the dynamic damper is covered by a low- melting-point material having a melting point lower than a foam formation-solidification reaction temperature of a foamable synthetic resin raw material, wherein the low-melting point material is formed having an outer shape corresponding to an inner shape of the hollow portion; andAppl. No. 16/056,633Attorney Docket No. P55376 
injecting the foamable synthetic resin raw material into the skin material to foam-mold the injected foamable synthetic resin raw material integrally with the stay and the low-melting- point material, and cause the low-melting-point material to fuse by heat generated at a time of foam formation and solidification of the foamable synthetic resin raw material.”
Meaning the stay is provided with a material surrounding the damper which has a lower melting point than the foamable resin which creates a hollow region as the material fuses.
	The closest prior art of record, Ishimoto (US 2015/0246628 A1), discloses a method of forming a headrest having a dynamic damper (28 in Figures 1-5).  The damper comprises a weight (mass body 34) supported by an elastic material (30) and embedded to the cushion material of the headrest (paragraph 0047).  Ishimoto further discloses setting the frequency characteristic of the dynamic damper by adjusting the mass of the mass body or the rigidity, volume, shape or the like of the damper elastic material (paragraph 0014).  While Ishimoto suggests setting the foaming ratio of the damper material and cushion material (paragraph 0052), Ishimoto neither teaches nor suggests surrounding the damper with a material having a lower melting point than the foamable resin which fuses by the heat generated during solidification of the foamable resin.  As disclosed in the current application, surrounding the damper with a lower melting point material allows the material to fuse and created a hollow region for the damper to sufficiently vibrate without added weight (paragraph 0014 of the instant Specification).
Claims 4-8 are allowable at least for depending on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        4/2/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748